Case 0:20-cv-62217-RS Document 1-2 Entered on FLSD Docket 11/02/2020 Page 1 of 25

      2
                                                                                                          *20-000321309*
 Clll[;(; f INANCIAl OK ICI'R
 JIMMY PATRONIS
      SI.au: OK l [ORinA
                                                                                        Exhibit "B"
                                                                           CASE #:          CACE-20-013844
PLAZA SOUTH ASSOCIATION, INC.,
                                                                           COURT:           CIRCUIT COURT
                                                                           COUNTY:          BROWARD
PLAINTIFF(S)                                                               DFS-SOP #:       20-000321309

VS.

LEXINGTON INSURANCE COMPANY

DEFENDANT(S)

SUMMONS, COMPLAINT, DISCOVERY




                                       NOTICE OF SERVICE OF PROCESS
NOTICE IS HEREBY GIVEN of acceptance of Service of Process by the Chief Financial Officer of the
State of Florida. Said process was received in my office by MAIL on Tuesday, October 13, 2020 and a
copy was forwarded by ELECTRONIC DELIVERY on Friday, October 16, 2020 to the designated agent
for the named entity as shown below.


           LEXINGTON INSURANCE COMPANY
           JOANNE P KEATING
           99 HIGH ST
           BOSTON, MA 02110




*Our office will only serve the initial process(Summons and Complaint) or Subpoena and is not responsible
for transmittal of any subsequent filings, pleadings, or documents unless otherwise ordered by the Court
pursuant to Florida Rules of Civil Procedure, Rule #1.080



                                                                             U    'J

                                                                            Jimmy Patronis
                                                                            Chief Financial Officer




HUGO V. ALVAREZ
BECKER & POLIAKOFF, P.A.
121 ALHAMBRA PLAZA
SUITE 1000
CORAL GABLES, FL 33134                                                                                           AJ1




                                             Office of the General Counsel - Service of Process Section
                                200 East Gaines Street - P.O. Box 6200 - Tallahassee, FL 32314-6200 - (850)413-4200
                RECEIVED AS STATUTORY REGISTERED AGENT
on 13 October, 2020 and served on defendant or named party on 16 October, 2020
                 by the Florida Department of Financial Services
                                                                                 Case 0:20-cv-62217-RS Document 1-2 Entered on FLSD Docket 11/02/2020 Page 2 of 25
  Case 0:20-cv-62217-RS Document 1-2 Entered on FLSD Docket 11/02/2020 Page 3 of 25
Filing# 112172411 E-Filed 08/21/2020 10:19:44 AM




                                                                   IN THE CIRCUIT COURT OF THE 17th
                                                                   JUDICIAL CIRCUIT IN AND FOR
                                                                   BROWARD COUNTY, FLORIDA

        PLAZA SOUTH ASSOCAITION, INC.,

                   Plaintiff,                                      CASE NO.:

        v.

        LEXINGTON INSURANCE COMPANY,

                   Defendants.
                                                     /

                       COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

                   Plaintiff, PLAZA SOUTH ASSOCAITION, INC., (hereinafter “Plaintiff), by and

        through its undersigned counsel, sues Defendant LEXINGTON INSUANCE COMPANY.

        (hereinafter "Lloyd’s or “Defendant”), and alleges as follows:

                                        THE PARTIES AND JURISDICTION

                           This is an action for damages in excess of Thirty Thousand ($30,000.00) Dollars

        of exclusive interest, costs and attorney’s fees.

               2.          At all times material hereto, the Plaintiff is located in Broward County, Florida at

        the Real Property more particularly described in Paragraph 7 below.

               3.          For all times material hereto, Lloyds was conducting business in Broward County,

        Florida.

               4.          Venue is proper in Broward County, Florida because the contract, which forms

        the subject matter of this lawsuit, was executed in Broward County, Florida, and the property at

        issue is located in Broward County.



                                                        [.AW OITICTiS
                                                 BECKER & POLIAKOFF, P A
                                  121 ALHAMBRA PLAZA, 10TH FLOOR • • CORAL GABLES, FI. 33134
                                                  TELEPHON E (305) 262-4433
Case 0:20-cv-62217-RS Document 1-2 Entered on FLSD Docket 11/02/2020 Page 4 of 25




            5.      All conditions precedent to the tiling of this lawsuit have occurred, been waived,

     or been performed.

                                       GENERAL ALLEGATIONS

            6.      At all times material hereto, in consideration for a premium paid by the Plaintiff,

     there was in full force and effect a certain insurance policy issued by the Defendant with a policy

     number of 41-LX-06641726-1/1000 (hereinafter the “Policy”). Plaintiff has lost and/or

     misplaced its copy of said insurance policy. However, and by law, the Defendant is charged with

     maintaining a copy of the Policy, and upon information and belief, Defendant is in possession of

     said documents.

            7.      At all times material hereto, the Policy provided coverage for the property located

     at 4280 Galt Ocean Drive Ft. Lauderdale, Florida 33308 (the “Property”), as well as any and all

     personal property and/or contents contained thereon.

            8.      On or about September 10, 2017, Plaintiff suffered a loss including damage to the

     Property. Specifically, the Property sustained losses as a result of Hurricane Irma striking South

     Florida, which caused substantial damages to the interior and exterior of the Property (the

     “Loss”).

            9.      The Defendant acknowledged the Loss, assigned claim number LXCC-4007A9 to

     the same.

            10.    The Plaintiff has performed all conditions precedent to recover under the

     aforementioned policy and to the bringing of the instant action, and/or said conditions have been

     waived by Defendant.



                                                        2
                                                  LAW 01 F1CLS
                                           BECKER & POLIAKOFF, P.A.
                            121 ALHAMBRA PLAZA, 10T11 FLOOR - • CORAL GABLES, FL 33134
                                            TELEPHONE (305) 262-4433
Case 0:20-cv-62217-RS Document 1-2 Entered on FLSD Docket 11/02/2020 Page 5 of 25




                            BREACH OF CONTRACT AGAINST DEFENDANT

                     Plaintiff readopts and re-alleges Paragraphs 1-10 above as fully set forth herein

     and further alleges:

             14.     It is undisputed that Plaintiff and Defendant entered into a written contract, the

     Policy, wherein the insured agreed to pay a premium and the Defendant agreed to insure the

     Property.

             15.     The Plaintiff has paid all premiums due and owing as contemplated by the Policy

     and fully cooperated with Defendant’s investigation of the subject claim. Therefore, Plaintiff has

     fully performed all obligations under the Policy.

             16.    The Defendant has failed to make full payment of insurance proceeds to the

     Plaintiff for the Loss. Accordingly, Defendant has breached the Policy.

             17.    As a direct and proximate result of the Defendant's conduct, Plaintiff has been

     obligated to retain undersigned counsel to bring this action and. pursuant to §627.428 FI. Stat.

     and others, undersigned counsel is entitled to attorney’s fees in this matter to be paid by the

     Defendant.

                                       DEMAND FOR JURY TRIAL

             Plaintiff demands a trial by jury.

             WHEREFORE, the Plaintiff prays for damages for the amount of the losses herein

     against each named Defendant due to the subject loss and for attorney's fees, costs, prejudgment

     interest and demands trial by jury of all issues so triable as a matter of right.

             Dated this 2_Pj day of August 2020.



                                                        3
                                                   LAW OI-LICLS
                                            BLCKLR& POLIAKOFF. P A
                             121 ALHAMBRA PLAZA, 10TH FLOOR - • CORAL GABLLS, FL 33134
                                             TLLLPHONL (305) 262-4433
Case 0:20-cv-62217-RS Document 1-2 Entered on FLSD Docket 11/02/2020 Page 6 of 25




                                                            Respectfully submitted,

                                                            BECKER & POLIAKOFF, P.A.
                                                            Attorneys for Plaintiff
                                                            121 Alhambra Plaza, 10th Floor
                                                            Coral Gables, FL 33134
                                                            Telephone: (305) 262-4433
                                                            Facsimile: (305) 442-2232
                                                            halvarez@beckerlawvers.com
                                                                                       I

                                                                                   i
                                                            By:
                                                                    Hugo V. Alvarez, Esq.
                                                                    Florida Bar No. 163960


     ACTIVE: Bl’Users/llALVAREZ: 10347228_l




                                                            4
                                                       LAW OFFICES
                                                BECKER & POLIAKOFF. P.A
                                 121 ALHAMBRA PLAZA, 10TH FLOOR - • CORAL GABLES. FL 33134
                                                 TELEPHONE (305) 262-4433
  Case 0:20-cv-62217-RS Document 1-2 Entered on FLSD Docket 11/02/2020 Page 7 of 25
Filing# 112172411 E-Filed 08/21/2020 10:19:44 AM



                  IN THE CIRCUIT COURT OF THE SEVENTEENTH JUDICIAL CIRCUIT
                             IN AND FOR BROWARD COUNTY, FLORIDA

         PLAZA SOUTH ASSOCIATION, INC.,                       CASE NO.

                 Plaintiffs,

         v.

         LEXINGTON INSURANCE COMPANY,

                 Defendant.



              PLAINTIFF’S NOTICE OF SERVING FIRST SET OF INTERROGATORIES
                    TO DEFENDANT. LEXINGTON INSURANCE COMPANY

               Plaintiff, PLAZA SOUTH ASSOCIATION, INC., by and through its undersigned counsel,

        propounds the attached Set of Interrogatories upon Defendant, LEXINGTON INSURANCE

        COMPANY, to be answered within forty-five (45) days in accordance with the Florida Rules of

        Civil Procedure.

               An executed copy of this certificate is being filed with the Court as provided by the Florida

        Rules of Civil Procedure.

                                         CERTIFICATE OF SERVICE

               I FIEREBY CERTIFY that a true and correct copy of the foregoing Plaintiffs Notice of
        Serving First Set of Interrogatories to Defendant, LEXINGTON INSURANCE COMPANY was
        filed with the Clerk of Court via the e-filing portal on August 21,2020 and served upon Defendant
        via process server.




                                                     LAW OI-TICES
                                              BKCKER & POLiAKOLF, P A
                               121 ALHAMBRA PLAZA, 10TH FLOOR • • CORAL GABLES, FL 33134
                                               TELEPHONE (305) 262-4433
Case 0:20-cv-62217-RS Document 1-2 Entered on FLSD Docket 11/02/2020 Page 8 of 25



                                                 BECKER & POLIAKOFF, P.A.
                                                 AUorneys for Plaintiff
                                                 121 Alhambra Plaza, 10th Floor
                                                 Coral Gables, FL 33134
                                                 Telephone: (305) 262-4433
                                                 Facsimile: (305)442-2232
                                                 halvarez@beckerlawvers.coin
                                                                       i
                                                                 ■—i
                                                                   t
                                                  By:
                                                          Hugo V. Alvarez, Esq.
                                                          Florida Bar No. 163960




                                                 2
                                            LAW OFFICLS
                                     BLCKKR & POLIAKOFF, P A
                      121 ALHAMBRA PLAZA, I0TH FLOOR • • CORAL GABLES, FL 33134
                                      TELEPHONE (305) 262-4433
Case 0:20-cv-62217-RS Document 1-2 Entered on FLSD Docket 11/02/2020 Page 9 of 25



                               FIRST SET OF INTERROGATORIES

     1.   State your complete corporate name, nature of your business, whether you are licensed to
          do business in the State of Florida, whether you maintain agents for the transacting of your
          customary business in BROWARD County, and whether your name as it appears in the
          Plaintiff’s Complaint is correct.




     2.   State whether you agree or disagree that the provisions of FS §627.428 apply to any dispute
          between you and the Plaintiff concerning the litigation in this case. If you disagree, explain
          why.




     3.   List the names, addresses and telephone numbers of all persons (other than your own
          agents, representatives, or employees) believed or known by you, your agents or attorneys
          to have any knowledge concerning any of the issues raised by the pleadings, specifying the
          subject matter about which the witnesses have knowledge and state whether you have
          obtained any statements (oral, written, and/or recorded) from any of said witnesses, list the
          dates any such witness statements were taken, by whom any such witness statements were
          taken and who has present possession, custody and control of any such statements.




                                                      3
                                                 LAW omens
                                          BHCKLR & POI.IAKOFT, P A
                          121 ALHAMBRA PLAZA, I OTH FLOOR • • CORAL GABLES, FI. 33134
                                          TELEPHONE (305) 262-4433
Case 0:20-cv-62217-RS Document 1-2 Entered on FLSD Docket 11/02/2020 Page 10 of 25



      4.   List the names, residence addresses, business addresses and telephone numbers of all
           persons who, on your behalf or on behalf of any of your agents, employees or
           representatives, have any way participated in the investigation, evaluation, adjusting or
           handling of the claim involved hereto and specify the nature of the participation for each
           and every such person and give the time period during which they participated.

           Name                   Addresses                        Telephone #s         Dates




      5.   Refer to the page and line of any and all written guidelines you used in the handling process
           of the two claims at issue in this lawsuit that justify the investigation and claims handling
           such as was conducted with regard to the claims presented by the Plaintiff.




     6.    List the names, addresses, and official positions of each and every person in your employ
           or in the employment of anyone of you behalf who has had any involvement whatsoever is
           the review of the decision that there was allegedly no coverage for the Plaintiff's Loss to
           determine if it was a legally correct position, state in what capacity each person was
           involved, the time period during which they were involved, and the exact nature of the
           involvement.

           Name                   Addresses                        Telephone #s         Dates




                                                      4
                                                LAW OLFICLS
                                         BFCKLR & POLIAKOFF, P.A.
                          121 ALHAMBRA PLAZA. I0TH FLOOR • • CORAL GABLF.S. FL 33134
                                          TFLFPI ION F (305)262-4433
Case 0:20-cv-62217-RS Document 1-2 Entered on FLSD Docket 11/02/2020 Page 11 of 25



      7.   With regard to the Plaintiff s First Request for Production herein, for each separate items
           on the Request to Produce which you are withholding production claiming any privilege
           (work product/attorney-client/etc.), please state with respect to each such document the
           following:

           a)     The type of document involved and its general subject matter without disclosing its
                  contents,

           b)     The number of pages of the document.

           c)     The date of the document,

           d)     The privilege upon which you rely in withholding the documents.




      8.   State the names and addresses of all persons knowledgeable about any writings of your
           company on dwelling coverage for both of Plaintiff s perils and any of its exclusions from
           coverage and state his or her relationship to your company.




      9.   State the names and addresses of each representative employed by the Defendant that
           inspected the Plaintiffs property, the date of the inspection and the results of the
           inspections.




                                                      5
                                                 law omens
                                         BECKER & POLIAKOFE. P.A.
                          121 ALHAMBRA PLAZA. 10TI I FLOOR • • CORAL GABLES. FL 33134
                                          TELEPHONE (305) 262-4433
Case 0:20-cv-62217-RS Document 1-2 Entered on FLSD Docket 11/02/2020 Page 12 of 25



      10.   State the dollar amount of damage claimed in each estimate for both claims that was
            received from the Plaintiff, the Plaintiffs agents, and the Plaintiffs attorneys.




            If you are relying on any coverage defense, limitation or exclusion in the policy set forth
            the defense, limitation, or exclusion.




      12.   Set forth the date that your company was first notified of the Plaintiff s claim(s) and state
            in detail all efforts taken by your employees and representatives to investigate the loss(es).




                                                      6
                                                 LAW OFFICES
                                          BECKER & POLIAKOFF, P A.
                           121 ALHAMBRA PLAZA, I0TH FLOOR • • CORAL GABLES, FL 33134
                                           TELEPHONE (305) 262-4433
Case 0:20-cv-62217-RS Document 1-2 Entered on FLSD Docket 11/02/2020 Page 13 of 25



      13.   State the name and address of each witness that you have taken a statement from.




      14.   Identify each document that supports your affirmative defenses.




      15.   Set forth in detail the facts supporting your affirmative defenses.




                                                       7
                                                 LAW OLFICLS
                                          BHCKLR & POLIAKOFF. P A
                           121 ALHAMBRA PLAZA, KITH FLOOR • • CORAL GABLLS. I L 33134
                                           TLLFPIIONL (305) 262-4433
Case 0:20-cv-62217-RS Document 1-2 Entered on FLSD Docket 11/02/2020 Page 14 of 25



      16.   Please describe each document you requested from the insured and state whether or not
            you received the document.




      17.   State the value you place on the Plaintiffs loss(es).




      18.   State the date you notified the insured of the mediation provisions of Florida Statute
            §627.7015(2).




                                                      8
                                                 LAW OITICLS
                                          BECKER & POLIAKOFF, P A.
                           121 ALHAMBRA PLAZA, I0TH FLOOR • • CORAL GABLES, FL 33134
                                           TELEPHONE (305) 262-4433
Case 0:20-cv-62217-RS Document 1-2 Entered on FLSD Docket 11/02/2020 Page 15 of 25



      19.   If you contend that the insured did not comply with any condition precedent, identify each
            condition precedent.




      20.   If you agreed to pay any part of Plaintiffs claims prior to suit being filed, state the type of
            claim and amount that you agree to pay.




     21.    Please state the dates and claim numbers for any past insurance claims that Plaintiff has
            made with the Defendant within the last ten (10) years.




                                                       9
                                                  LAW 01-TICKS
                                           BECKER & POLIAKOFF, P A
                            121 ALHAMBRA PLAZA, I0TH FLOOR • • CORAL GABLES. FL 33134
                                            TELEPHONE (305) 262-4433
Case 0:20-cv-62217-RS Document 1-2 Entered on FLSD Docket 11/02/2020 Page 16 of 25



      22.     State the name of the estimator appearing on each estimate you received.




                                                                        AFFIANT


      STATE OF FLORIDA                  )
                                        ) SS:
      COUNTY OF                         )

              BEFORE ME the undersigned authority, personally appeared______________________,
      who being by me first duly sworn and cautioned, stated that the information contained herein is
      true and correct to the best of his/her knowledge and belief and who is [ ] personally known to me
      or who [ ] produced a                             as identification.

              SWORN TO AND SUBSCRIBED before me this                           day of           . 2020.



                                                                  NOTARY PUBLIC, State of Florida

                                                                  My Commission Expires:




                                                             10
                                                       law omens
                                                  BLCKLR & POLIAKOFF, P.A
      14075912v. 1 P0 17 13/206769 121 ALHAMBRA PLAZA, 10TH FLOOR- • CORAL GABl.LS. FL 33134
                                                   TELLPMONL (305) 262-4433
  Case 0:20-cv-62217-RS Document 1-2 Entered on FLSD Docket 11/02/2020 Page 17 of 25
Filing# 112172411 E-Filed 08/21/2020 10:19:44 AM


                    IN THE CIRCUIT COURT OF THE SEVENTEENTH JUDICIAL CIRCUIT
                               IN AND FOR BROWARD COUNTY, FLORIDA

        PLAZA SOUTH ASSOCIATION, INC.,                        CASE NO.

                Plaintiffs,

        v.

        LEXINGTON INSURANT COMPANY,

                Defendants.


                              PLAINTIFF’S REQUEST FOR ADMISSIONS

               Plaintiff, PLAZA SOUTH ASSOCIATION, INC., (hereinafter the “Insured”), by and

       through the undersigned counsel, and pursuant to Rule 1.370 Florida Rules of Civil Procedure,

       requests the Defendant, LEXINGTON INSURANEC COMPANY, (hereinafter the "Insurance

       Company”), to admit or deny the following:

                       Admit that the insurance policy which forms the subject matter of this lawsuit was

       issued by the Insurance Company.

               2.      Admit that the Insurance Company was providing insurance coverage to the

       property at the time of the peril described in the Insured's Complaint.

               3.      Admit that the cause of the damage at issue is covered under the insurance policy.


              4.       Admit that the Insured made a claim against the Insurance Company for insurance

       coverage to the Insured’s property.

              5.       Admit that the Insurance Company was provided a detailed estimate prepared at

       the request of the Insured.



                                                     LAW OITICF.S
                                              BF.CKLR & POLIAKOFF. P A.
                               121 ALHAMBRA PLAZA, 10TII FLOOR • • CORAL GABLES, FL 33134
                                               TFLEPI ION E (305) 262-4433
Case 0:20-cv-62217-RS Document 1-2 Entered on FLSD Docket 11/02/2020 Page 18 of 25




             6.      Admit that the Insurance Company has failed and/or has refused to pay the

     Insured's claim as described in the Complaint.

             7.      Admit that the only reason for the Insurance Company's denial of payment on the

     subject claim is a result of its determination that the damage to the Insured's property is not the

     result of a covered peril under the subject Policy of insurance.

             8.      Admit that the Insurance Company did not make a payment of insurance benefits

     to or for the benefit of the Insured for the alleged loss described in the Complaint.

             9.      Admit that the Insurance Company acknowledges that the Insured's estimate

     pertaining to repairs is accurate and correct.

             10.     Admit that the Insured submitted to the Insurance Company a written estimate of

     repairs for the damages to have occurred by reason of the loss described in the Complaint.

                     Admit that the damage, as detailed in the Insured's estimate, is covered under the

     applicable insurance policy.

             12.     Admit that the Insurance Company’s litigation of the instant action is for the

     purpose of delaying and/ or avoiding payment to the Insured.

             13.     Admit that the Insured have complied with all post-loss conditions precedent to

     the filing of this lawsuit.

             14.     Admit that the Insurance Company assumes liability to the Insured for the damage

     sustained to their property.

             15.     Admit that the Insurance Company is required to pay the Insured's attorney's fees

     and costs pursuant to Florida Statute Section 627.428.




                                                         2
                                                    LAW OITICI-S
                                             BF.CKER & POLIAKOFF, P A
                              121 ALHAMBRA PLAZA. I0TH FLOOR • • CORAL GABLES. FL 33134
                                              TELEPHONE (305) 262-4433
Case 0:20-cv-62217-RS Document 1-2 Entered on FLSD Docket 11/02/2020 Page 19 of 25




              16.     Admit that the Insured has provided documents to the Insurance Company to aid

     their investigation.

              17.     Admit that the Insured has allowed the Insurance Company to inspect the property

     at issue and to examine the damage.

              18.     Admit that the Insured has made herself available to the Insurance Company to

     aid their investigation, including allowing his property to be inspected or submitting to an

     examination under oath.

                                            CERTIFICATE OF SERVICE

              I HEREBY CERTIFY that a true and correct copy of the foregoing Plaintiffs Request for

     Admissions to Defendant was filed with the Clerk of Court via the e-filing portal on August 21,

     2020 and served upon Defendant via process server.

                                                              BECKER & POLIAKOFF, P.A.
                                                              A ttorneys for Plaint iff
                                                              121 Alhambra Plaza, 10th Floor
                                                              Coral Gables, FL 33134
                                                              Telephone: (305) 262-4433
                                                              Facsimile: (305)442-2232
                                                              halvarez@beckerlawvers.com ^i




                                                                                     (
                                                              By:
                                                                      Hugo V. Alvarez, Esq.
                                                                      Florida Bar No. 163960




                                                              3
                                                        LAW OFI'ICES
                                                 BECKER & POLIAKOFF, P A.
                                  121 ALHAMBRA PLAZA, I0TH Fl.OOR • • CORAL GABLES, FL 33134
                                                  TELEPHONE (303)262-4433

     14075945V, 1 P01713/206769
  Case 0:20-cv-62217-RS Document 1-2 Entered on FLSD Docket 11/02/2020 Page 20 of 25
Filing# 112172411 E-Filed 08/21/2020 10:19:44 AM


                  IN THE CIRCUIT COURT OF THE SEVENTEENTH JUDICIAL CIRCUIT
                             IN AND FOR BROWARD COUNTY, FLORIDA

        PLAZA SOUTH ASSOCIATION INC.,                        CASE NO.

                Plaintiffs,

        v.

        LEXINGTON INSURANCE COMPANY,

               Defendants.


                 PLAINTIFF’S FIRST REQUEST FOR PRODUCTION TO DEFENDANT

               Plaintiff, PLAZA SOUTH ASSOCIATION, INC., by and through its undersigned

        counsel, pursuant to Fla. R. of Civ. P. 1.350, requests Defendant, LEXINGTON INSURANCE

        COMPANY, (hereinafter “Defendant”), to produce and permit the inspection and copying of the

        following documents, writings, and other data at the offices of attorneys for Plaintiff.

               It is intended by this Request for Production to discover documents and other items not

        only within the possession or control of Defendant, but any documents or other items in the

        possession and control of, or obtainable by your attorneys, investigators, representatives, or

        anyone acting in or on your behalf.

               See attached Request for Production.




                                                     LAW OFFICES
                                              BECKER & POLIAKOFF, P A.
                               121 ALHAMBRA PLAZA, I0TH FLOOR • • CORAL GABLES. FL 33134
                                               TELEPHONE (305) 262-4433
Case 0:20-cv-62217-RS Document 1-2 Entered on FLSD Docket 11/02/2020 Page 21 of 25




                                      CERTIFICATE OF SERVICE

             I HEREBY CERTIFY that a true and correct copy of the foregoing Plaintiff’s First

      Request for Production to Defendant was filed with the Clerk of Court via the e-filing portal on

      August 21,2020 and served upon Defendant via process server.

                                                       BECKER & POLIAKOFF, P.A.
                                                       Attorneys for Plaintiff
                                                       121 Alhambra Plaza, 10th Floor
                                                       Coral Gables, FL 33134
                                                       Telephone: (305) 262-4433
                                                       Facsimile: (305)442-2232
                                                       halvarez@beckerlawvers.com
                                                                         i




                                                        By:
                                                                Hugo V. Alvarez, Esq.
                                                                Florida Bar No. 163960




                                                       2
                                                  law oflicls
                                           BROKER & I'OUAKOFF, P.A
                            121 ALHAMBRA PLAZA, 10TH FLOOR • • CORAL GABLES, FL 33134
                                            TELEPHONE (305) 262-4433
Case 0:20-cv-62217-RS Document 1-2 Entered on FLSD Docket 11/02/2020 Page 22 of 25




                                FIRST REQUEST FOR PRODUCTION

            All insurance policies thal would inure to the benefit of the Plaintiff herein, together with
            any declaration of coverage page and sworn statement of a corporate officer of Defendant
            attesting to the coverage and authenticity of the policy as required by Florida statutes.

      2.    All notations regarding notice of damage loss, including assignment of claim, computer
            print-out of notice, first notice of loss report, report from agent of loss, or correspondence
            from the Plaintiff, named insured or attorneys.

      3.    All telephone messages to or from you, or any of your agents on your behalf regarding
            receipt of notice of claims.

      4.    All interoffice memoranda and claim notes regarding receipt of notice of claims and
            telephone conversations with anyone about the receipt of notice of claims.

      5.    All correspondence to or from anyone, including any insurance agencies, any employers,
            any agencies hired as adjusters to investigate the claims herein.

      6.    All claim forms, including proof of loss forms, notice of loss reports, authorization forms
            and any other claim forms contained in said tile.

      7.    All documents containing any information on what was said by the Plaintiff at any time
            during the handling including adjuster notes, claim reports, interoffice memorandum,
            tape recordings of any statements made by the Plaintiff, and any transcript or written
            statement from the Plaintiff.

      8.    Copies of each bill or estimate for repair to the dwelling submitted to you.

      9.    Copies of all cancelled checks relating to the claims handling with the front and back
            showing when payments were made and when the checks were cashed.

      10.   Copies of all forms showing when check forms were submitted by any adjuster or clerk
            to obtain checks.

            All records not covered above that show when notice of claims were mailed or received
            including logs and adjuster notes and date stamps and envelopes and return receipts.

      12.   All correspondence, forms, notations, memoranda or information transmitted by you in
            any form whatsoever to any public adjuster or contractor concerning the Plaintiffs
            property damage.

      13.   All correspondence, forms, notations, memoranda, or other information wherein you
            transmitted any information about the Plaintiff to any third party that is not an employee
            of Defendant.


                                                       3
                                                 LAW OITICLS
                                          111 (M K & POI.IAKOI'F. PA
                           121 ALHAMBRA PLAZA. I0TII FLOOR • • CORAL GABLES, FI. 33134
                                           TELEPHONE (305) 262-4433
Case 0:20-cv-62217-RS Document 1-2 Entered on FLSD Docket 11/02/2020 Page 23 of 25




      14.     All documents reflecting how and when you determined that there was coverage.

      15.     Any and all correspondence to and from any adjusters, public adjusters, contractor or
              appraiser that reviewed any damage which is the subject of the action herein including
              any printout or explanations or supporting documentation for any reductions suggested
              by the adjuster, public adjuster, contractor, or appraiser.

      16.     Any and all photographs taken by the Defendant or its representatives showing the extent
              of damage to insured premises involved herein as were taken prior to the filing of suit.

      17.     Any and all estimates of repair of statements concerning the nature and extent of damage
              to the insured premises not already covered above.

      18.     Any and all writings, memorandums, notes or other material reflecting examination by
              the Defendant of any of the damage to the insured premises not covered above.

      19.     Any and all memos, writing, seminars, audio tapes, video tapes, and any other materials
              used by you company or anyone on you behalf to explain to you own adjusters the
              policies and procedures by which your company determines dwelling coverage issues
              relating to the damage and any of its exclusions.

      20.     All written and recorded statements of the insured including the examination under oath.

     21.      All engineer reports that you rely upon in your coverage and damage evaluation.

     22.      All correspondence to the insured or their representative informing them of the right to
              participate in mediation and all documents explaining mediation to the insured.




                                                            4
                                                       LAW OFFICES
                                                BECKER & POLIAKOFF, P A,
      14075937v. 1 P01713/206769 121 ALHAMBRA PLAZA, 1OTH FLOOR • • CORAL GABLES. FI. 33134
                                                 TELEPHONE (305) 262-4433
Case 0:20-cv-62217-RS Document 1-2 Entered on FLSD Docket 11/02/2020 Page 24 of 25


                                                                                    Becker
    Hugo V. Alvarez
    Shareholder
    Phone: 305.260.1029 Fax: 305.442.2232
    halvarezft/ beckerlaw vers.com

    Becker & Poliakoff
    121 Alhambra Plaza
    10th Floor
    Coral Cables, FI. 33134

    September 15, 2020


   Via Certified Mail No. 9414814902370607011452
   Return Receipt Requested
   Florida Office of Insurance Regulation
   Service of Process
   200 E. Gaines Street
   Tallahassee, Florida 32399

    Re:     Case:             Plaza South Association, Inc. v. Lexington Insurance Company
            Clients:          Plaza South Association, Inc.
            Case No.          CACE-20-013844
            Our File No.:     P01713.206769

    Dear Sir or Madam:

    Enclosed please find the following documents in reference to service of process on the following
    Defendants in the above matter:

            LEXINGTON INSURANCE COMPANY

                     1.       Two (2) copies of validated summons for each defendant;
                     2.       Two (2) copies of the Complaint;
                     3.       First Set of Interrogatories to Lexington;
                     4.       Plaintiffs Request for Admissions to Lexington;
                     5.       First Request for Production to Lexington; and
                     6.       Check No. 26765, in the amount of $15.00, which represents the service of
                              process fee for each defendant.

   A self-addressed, stamped envelope is enclosed for return of the executed Affidavit of Service. Should
   you have any questions or require additional information, please contact me. Thank you for your
   assistance and cooperation.

   Very truly yours,



   Flugo V. Alvarez
   For the Firm

    HVA/cgl
    Enclosure




      www beckerlawyers com                                       Florida | New Jersey | New York j Washington D C
Case   0:20-cv-62217-RS
 Print Your Documents   Document 1-2 Entered on FLSD Docket 11/02/2020 PagePage
                                                                            25 of1 of
                                                                                   251


                                 USPS CERTIFIED MAIL™
  Al v.n iv. I lui|ti
  ‘ L .HOI    _l■ ■! •



  1?l Alh.imt.in PI/

  Sir 10IHH

                I I



                               9414 8149 0237 0607 0114 52




  Dept, of Financial Services
  Dept, of Financial Services
  200 E Gaines St

                         FL
  Tallahassee                 32399-6502




http://colo-pitney01 /sendsuite%201ive/prqjects/image.aspx?pd= 1              9/28/2020
